Case 19-13273-VFP   Doc 638    Filed 05/24/21 Entered 05/24/21 14:08:30   Desc Main
                              Document      Page 1 of 4
Case 19-13273-VFP   Doc 638    Filed 05/24/21 Entered 05/24/21 14:08:30   Desc Main
                              Document      Page 2 of 4
Case 19-13273-VFP   Doc 638    Filed 05/24/21 Entered 05/24/21 14:08:30   Desc Main
                              Document      Page 3 of 4
Case 19-13273-VFP   Doc 638    Filed 05/24/21 Entered 05/24/21 14:08:30   Desc Main
                              Document      Page 4 of 4
